Citation Nr: 1418647	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right shoulder disorder (excluding period of temporary total evaluation).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from November 1996 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.  A transcript of that hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that further development is required in order to comply with the duty to assist.

Initially, the Board notes that the Veteran indicated at his March 2014 hearing that he had had recent treatment for his right shoulder at the VA medical facility located in Sheridan.  The most recent records in the file are dated in 2012.  Thus, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board also notes the Veteran has been accorded VA medical examinations of his right shoulder in March 2009 and January 2012.  However, at the March 2014 hearing he indicated his service-connected disability had increased in severity since the most recent examination.  Thus, a new examination should be conducted on remand.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, during the Veteran's hearing it was contended that the disability should be reviewed for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his right shoulder disability.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since February 2012 from the Sheridan, Wyoming VA Medical Center.  If any requested records are not available, the Veteran should be notified of such. 

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA shoulder examination to evaluate the current nature and severity of his service-connected right shoulder disability.  The claims folder and relevant electronic VA treatment records should be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including range of motion studies, and the results reported.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The adjudication of this claim should also reflect consideration of whether referral for extraschedular consideration is warranted pursuant to 38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


